EXHIBIT 10.3

 

WALKER & DUNLOP, INC.

2010 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Walker & Dunlop, Inc., a Maryland corporation (the “Company”), hereby grants its
shares of common stock, par value $0.01 (“Restricted Stock”) to the Grantee
named below, subject to the vesting and other conditions set forth below. 
Additional terms and conditions of the grant are set forth on this cover sheet
and in the attachment (collectively, the “Agreement”), in the Company’s 2010
Equity Incentive Plan (as amended from time to time, the “Plan”), and in any
employment agreement between you and the Company or any Affiliate.

 

Name of Grantee:

 

Grantee’s Social Security Number:                   -        -

 

Number of Restricted Stock:

 

Grant Date:

 

Vesting Schedule:   [The shares subject to this Restricted Stock Agreement shall
vest in equal installments on each vesting date set forth below; provided,
however, that any fractional shares shall be rounded down to whole shares in the
first two (2) years:

 

·     Vesting Schedule]

 

Purchase Price per Share of Stock:  $

 

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement, in the Plan, a copy of which is also
attached, and in any employment agreement between you and the Company or any
Affiliate.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this cover sheet or
Agreement should appear to be inconsistent.

 

 

Grantee:

 

 

Date:

 

 

(Signature)

 

 

 

 

 

 

 

 

Company:

 

 

Date:

 

 

(Signature)

 

 

 

Title:

 

 

 

 

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

WALKER & DUNLOP, INC.

2010 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Restricted Stock

 

This Agreement evidences an award of shares of Stock in the number set forth on
the cover sheet and subject to the vesting and other conditions set forth
herein, in the Plan and on the cover sheet (the “Restricted Stock”). The
purchase price is deemed paid by your prior Services to the Company.

 

 

 

Transfer of Unvested Restricted Stock

 

Unvested Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered, whether by operation of law or otherwise,
nor may the Restricted Stock be made subject to execution, attachment or similar
process. If you attempt to do any of these things, the Restricted Stock will
immediately become forfeited.

 

 

 

Issuance and Vesting

 

The Company will issue your Restricted Stock in the name set forth on the cover
sheet.


Your rights under this Restricted Stock grant and this Agreement shall vest in
accordance with the vesting schedule set forth on the cover sheet so long as you
continue in Service on the vesting dates set forth on the cover sheet.


Notwithstanding your vesting schedule, the Restricted Stock will become 100%
vested upon your termination of Service due to your death or Disability.

 

 

 

Change in Control

 

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control, the Restricted Stock will become 100% vested (i) if the
Restricted Stock is not assumed, or equivalent restricted securities are not
substituted for the Restricted Stock, by the Company or its successor, or
(ii) if assumed or substituted for, upon your Involuntary Termination within the
twelve (12) month period (or for the period of time or lack of a period of time
otherwise set forth in any employment agreement between you and the Company or
any Affiliate), following the consummation of the Change in Control.


“Involuntary Termination” means termination of your Service by reason of
(i) your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason (and without
Cause) as defined in any applicable employment or severance agreement, plan, or
arrangement between you and the Company, or if none, then following (x) the
assignment of substantial duties or responsibilities inconsistent with your
position at the Company, or any other action by the Company which results in a
substantial diminution of your duties or responsibilities other than any such
reduction which is remedied by the Company within thirty (30) days of receipt of
written notice from you; (y) a requirement that you work principally from a
location that is twenty (20) miles further from your residence than the
Company’s principal place of business on the date of this Agreement; or (z) a
substantial reduction in your aggregate base salary and other compensation taken
as a whole, excluding any reductions caused by the failure to achieve
performance targets. To qualify as an “Involuntary Termination” you must provide
notice to the Company of any of the foregoing occurrences within ninety (90)
days of the initial occurrence and the Company shall have thirty (30) days to
remedy such occurrence. You must terminate your employment at a time agreed
reasonably with the Company, but in any event within one hundred twenty (120)
days from the initial occurrence of any of the foregoing events.

 

--------------------------------------------------------------------------------


 

Evidence of Issuance

 

The issuance of the shares of Stock under the grant of Restricted Stock
evidenced by this Agreement shall be evidenced in such a manner as the Company,
in its discretion, deems appropriate, including, without limitation, book-entry,
registration or issuance of one or more share certificates, with any unvested
Restricted Stock bearing the appropriate restrictions imposed by this Agreement.
As your interest in the Restricted Stock vests, the recordation of the number of
shares of Restricted Stock attributable to you will be appropriately modified if
necessary.

 

 

 

Forfeiture of Unvested Restricted Stock

 

Unless the termination of your Service triggers accelerated vesting of your
Restricted Stock or other treatment pursuant to the terms of this Agreement, the
Plan, or any other written agreement between the Company or any Affiliate, as
applicable, and you, you will automatically forfeit to the Company all of the
unvested Restricted Stock in the event you are no longer providing Service.

 

 

 

Forfeiture of Rights

 

If you should take actions in violation or breach of or in conflict with any
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate or any confidentiality obligation
with respect to the Company or any Affiliate or otherwise in competition with
the Company or any Affiliate the Company has the right to cause an immediate
forfeiture of your rights to the Restricted Stock awarded under this Agreement
and the Restricted Stock shall immediately expire.


In addition, if you have vested in Restricted Stock during the two year period
prior to your actions, you will owe the Company a cash payment (or forfeiture of
shares of Stock) in an amount determined as follows:

 

 


(1) for any shares of Stock that you have sold prior to receiving notice from
the Company, the amount will be the proceeds received from the sale(s), and
(2) for any shares of Stock that you still own, the amount will be the number of
shares of Stock owned times the Fair Market Value of the shares of Stock on the
date you receive notice from the Company (provided, that the Company may require
you to satisfy your payment obligations hereunder either by forfeiting and
returning to the Company the Restricted Stock or any other shares of Stock or
making a cash payment or a combination of these methods as determined by the
Company in its sole discretion).


[Notwithstanding any other provision of the Plan or any provision of this
Agreement, if the Company is required to prepare an accounting restatement, then
you shall forfeit any cash or Stock received in connection with this Award (or
an amount equal to the fair market value of such Stock on the date of delivery
if you no longer hold the shares of Stock) if pursuant to the terms of this
Agreement, the amount of the Award earned or the vesting in the Award was
explicitly based on the achievement of pre-established performance goals set
forth in this Agreement (including earnings, gains, or other criteria) that are
later determined, as a result of the accounting restatement, not to have been
achieved.] [Include if any performance goals are included in award]

 

 

 

Section 83(b) Election

 

Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
the difference between the purchase price paid for the shares of Restricted
Stock and their fair market value on the date any forfeiture restrictions
applicable to such shares lapse will be reportable as ordinary income at that
time. For this purpose, “forfeiture restrictions” include the forfeiture as to
unvested Stock described above. You may elect to be taxed at the time the shares
are acquired, rather than when such shares cease to be subject to such
forfeiture restrictions, by filing an election under Section 83(b) of the Code
with the Internal Revenue Service within thirty (30) days after the grant date.
You will have to make a tax payment to the extent the purchase price is less
than the fair market value of the shares on the grant date. No tax payment will
have to be made to the extent the purchase price is at least equal to the fair
market value of the shares on the grant date. The form for making this election
is attached as Exhibit A hereto. Failure to make this filing within the thirty
(30) day period will result in the recognition of ordinary income by you (in the
event the fair market value of the shares as of the vesting date exceeds the
purchase price) as the forfeiture restrictions lapse.


YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A

 

 


TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY ON
YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE ANY
83(b) ELECTION.

 

 

 

Leaves of Absence

 

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence

 

--------------------------------------------------------------------------------


 

 

 

that was approved by your employer (Walker & Dunlop, LLC or any Affiliate of the
Company that directly employs you) in writing if the terms of the leave provide
for continued Service crediting, or when continued Service crediting is required
by applicable law. Your Service terminates in any event when the approved leave
ends unless you immediately return to active employee work.


Your employer may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan.

 

 

 

Withholding Taxes

 

You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting or receipt of the Restricted Stock. In the event that the Company
or an Affiliate, as applicable, determines that any federal, state, local or
foreign tax or withholding payment is required relating to the vesting or
receipt of shares of Stock arising from this grant, the Company or an Affiliate,
as applicable, shall have the right to require such payments from you, or
withhold such amounts from other payments due to you from the Company or an
Affiliate, as applicable, (including withholding the delivery of vested shares
of Stock otherwise deliverable under this Agreement). You may elect to satisfy
such obligations, in whole or in part, (i) by causing the Company or an
Affiliate to withhold shares of Stock otherwise issuable to you or (ii) by
delivering to the Company or an Affiliate shares of Stock already owned by you.
The shares of Stock so delivered or withheld shall have an aggregate Fair Market
Value equal to such withholding obligations.

 

Notice and Non-Solicitation

 

You agree as a condition of this grant that in the event you decide to leave the
Company for any reason, you will provide the Company with thirty (30) days’
prior notice of your departure (during which period, in the Company’s sole
discretion, you may be placed on paid leave) and you will not commence
employment with anyone else during that period. For a period of ninety (90) days
following the termination of your employment for any reason, you will not
directly or indirectly solicit any employees of the Company for employment, or
encourage any employee to leave the Company.

 

 

 

Retention Rights

 

This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company or an Affiliate in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company or an
Affiliate, as applicable, and you, the Company or an Affiliate, as applicable,
reserves the right to terminate your Service at any time and for any reason.

 

 

 

Stockholder Rights

 

You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you

 

 


receive with respect to unvested Restricted Stock as a result of any stock
split, stock dividend, combination of shares or other similar transaction shall
be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. The Company may in its sole
discretion require any dividends paid on unvested Restricted Stock to be
reinvested in shares of Stock, which the Company may in its sole discretion deem
to be a part of the shares of Restricted Stock and subject to the same
conditions and restrictions applicable thereto. Except as described in the Plan,
no adjustments are made for dividends or other rights if the applicable record
date occurs before an appropriate book entry is made (or your certificate is
issued).


Your grant shall be subject to the terms of any applicable agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

 

 

Legends

 

If and to the extent that the Stock is represented by certificates rather than
book entry, all certificates representing the Stock issued under this grant
shall, where applicable, have endorsed thereon the following legends:


“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING,
FORFEITURE AND OTHER RESTRICTIONS ON TRANSFER AND OPTIONS TO PURCHASE SUCH
SHARES SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER,
OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT
THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST
TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”


To the extent the Stock is represented by a book entry, such book entry will
contain an appropriate legend or restriction similar to the foregoing.

 

--------------------------------------------------------------------------------


 

Clawback

 

This Award is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company “clawback” or recoupment
policy that requires the repayment by you to the Company of compensation paid by
the Company to you in the event that you fail to comply with, or violate, the
terms or requirements of such policy.


If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and you are subject
to automatic forfeiture under Section 304 of the

 

 


Sarbanes-Oxley Act of 2002 or you knowingly engaged in the misconduct, were
grossly negligent in engaging in the misconduct, knowingly failed to prevent the
misconduct or were grossly negligent in failing to prevent the misconduct, you
shall reimburse the Company the amount of any payment in settlement of this
Award earned or accrued during the 12-month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document that contained such
material noncompliance.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference.


Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.


This Agreement, the Plan and any employment agreement with the Company or any
Affiliate constitute the entire understanding between you and the Company
regarding this grant. Any prior agreements, commitments or negotiations
concerning this grant are superseded; except that any written employment,
consulting, confidentiality, non-competition, non-solicitation and/or severance
agreement between you and the Company or an Affiliate, as applicable, shall
supersede this Agreement with respect to its subject matter.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.


By accepting this grant, you give explicit consent to the Company to process any
such personal data.

 

 

 

Code Section 409A

 

It is intended that this Award comply with Section 409A of the Code
(“Section 409A”) or an exemption to Section 409A. To the extent that the Company
determines that you would be subject to the additional 20% tax imposed on
certain non-qualified deferred compensation plans pursuant to Section 409A as a
result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The nature of any such amendment shall be determined by the Company. For
purposes of this Award, a termination of employment only occurs upon an event
that would be a Separation from Service within the meaning of Section 409A.

 

By signing this Agreement, you agree to all of the terms and conditions
described above, in the Plan, and in any applicable employment agreement with
the Company or any Affiliate.  In the event that any term of this Agreement
conflicts with the terms of an employment or other compensatory agreement
between you and the Company, the terms of such employment or compensatory
agreement shall supersede the conflicting terms herein.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.              The name, address and social security number of the undersigned:

 

Name:

 

Address:

 

 

Social Security No.:

 

2.              Description of property with respect to which the election is
being made:

 

shares of common stock, par value $0.01 per share, of Walker & Dunlop, Inc., a
Maryland corporation (the “Company”).

 

3.              The date on which the property was transferred is:
                  , 20    .

 

4.              The taxable year to which this election relates is calendar
year: 20      .

 

5.              Nature of restrictions to which the property is subject:

 

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company.  The shares of stock are
subject to forfeiture under the terms of the Agreement.

 

6.              The Fair Market Value of the property at the time of transfer
(determined without regard to any lapse restriction) was: $                    
per share, for a total of $                    .

 

7.              The amount paid by taxpayer for the property was:
$                    .

 

8.              A copy of this statement has been furnished to the Company.

 

Dated:                            , 20

 

 

 

 

 

 

Print Name:

 

 

--------------------------------------------------------------------------------


 

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

 

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:

 

1.             You must file one copy of the completed election form with the
IRS Service Center where you file your federal income tax returns within thirty
(30) days after the Grant Date of your Restricted Stock.

 

2.             At the same time you file the election form with the IRS, you
must also give a copy of the election form to the Stock Plan Administrator of
the Company.

 

3.             You must file another copy of the election form with your federal
income tax return (generally, Form 1040) for the taxable year in which the stock
is transferred to you.

 

--------------------------------------------------------------------------------